[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       OCT 15, 2010
                                       No. 10-10998                     JOHN LEY
                                   Non-Argument Calendar                  CLERK
                                 ________________________

                          D.C. Docket No. 1:07-cr-00289-CLS-PWG-1

UNITED STATES OF AMERICA,

                                                      lllllllllllllllllllll Plaintiff-Appellee,


                                            versus

CANDRIA TACOMA LEWIS,

lllllllllllllllllllll                                                Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                      (October 15, 2010)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
      Candria Lewis appeals her 36-month sentence, imposed for violating the

conditions of her supervised release. Lewis does not challenge the revocation of

her supervised release but argues that the district court abused its discretion when

sentencing her to the statutory maximum of thirty-six months’ imprisonment when

her guideline range was three to nine months. She argues that the explanation

provided by the district court for the deviation from the applicable guideline range

was insufficient in light of the record and the 18 U.S.C. § 3553(a) factors,

although she concedes the district court did properly calculate the guideline range.

Lewis also contends that the district court did not properly consider the § 3553(a)

factors, and the upward variance was not necessary.

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). Whether the sentence is reasonable is determined under an abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 46 (2007). A sentence

may be procedurally unreasonable if the sentencing court fails to calculate the

advisory guideline range accurately, treats the sentencing guidelines as mandatory,

bases the sentence on clearly erroneous facts, fails to consider the sentencing

factors, or fails to explain the chosen sentence adequately. Id. at 51. When

revoking a defendant’s term of supervised release, 18 U.S.C. § 3583(e) instructs

                                          2
courts to consider certain § 3553(a) sentencing factors to determine an appropriate

sentence.1 Once we have determined that the sentence is procedurally reasonable,

we will consider the substantive reasonableness of the sentence under the totality

of the circumstances. Id. at 46. The analysis includes “examining the totality of

the circumstances, including an inquiry into whether the statutory factors in §

3553(a) support the sentence in question.” United States v. Gonzalez, 550 F.3d

1319, 1324 (11th Cir. 2008).

       Lewis first argues that her sentence is procedurally unreasonable because

the district court did not adequately explain its reason for deviating upward from

the guidelines range. We review the district court’s decision to exceed the

advisory sentencing range in Chapter 7 of the sentencing guidelines for an abuse

of discretion. United States v. Silva, 443 F.3d 795, 798 (11th Cir. 2006). The

policy statements of Chapter 7 are merely advisory and not binding, and while the

district court is required to consider the policy statements, it is not bound by them.

Id. at 799. When exceeding the recommended range, the court must indicate that

       1
         Specifically, courts are directed to consider: (1) “the nature and circumstances of the
offense and the history and characteristics of the defendant,” (2) the need for the sentence
imposed to (a) “afford adequate deterrence to criminal conduct,” (b) “protect the public from
further crimes of the defendant,” and (c) provide the defendant with training, medical care, or
other correctional treatment; (3) applicable guidelines or policy statements issued by the
Sentencing Commission; (4) the need to avoid unwarranted sentence disparities; and (5) the need
to provide restitution to victims. See 18 U.S.C. §§ 3583(e) and 3553(a)(1), (a)(2)(B)-(D), &
(a)(4)-(7).

                                               3
it considered the Chapter 7 policy statements. Id. Here, it is clear from the record

that the district court was aware of and considered the Chapter 7 policy statements.

Lewis has not shown that the court committed any error in its consideration of the

§ 3553(a) factors, and Lewis concedes that the district court did not improperly

calculate the advisory guideline range. Consequently, we conclude that her

sentence is procedurally reasonable.

       We also affirm her sentence as substantively reasonable. Lewis argues that

the 36-months’ statutory maximum sentence was excessive and that the district

court’s review of the § 3553(a) factors did not justify this sentence. The district

court’s comments, however, demonstrate its rationale for Lewis’s longer sentence

to be based significantly on the goal of rehabilitation as reflected in its

recommendation for her placement in a 500-hour drug treatment and therapy

program and also that she be considered for vocational training.2 This circuit has

previously held that a district court’s consideration of “the availability of drug

treatment in imposing a sentence exceeding that recommended by chapter seven of

the Guidelines” was not an abuse of discretion even where the court imposed the



       2
         The court also considered the availability of medical treatment for Lewis’s high-risk
pregnancy when imposing the statutory maximum 36-month sentence, although we do not see
how a 36-month sentence accomplished that goal any more than would the nine-month sentence
she requested where she was already five months pregnant at the time of sentencing.

                                               4
statutory maximum sentence. United States v. Wiggins, 220 F.3d 1248, 1249 (11th

Cir. 2000).

      AFFIRMED.




                                       5